Exhibit 99.1 2013 Annual Shareholders Meeting Effortless Banking 2 This presentation as well as other written or oral communications made from time to time by us, may contain certain forward-looking information within the meaning of the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended. These statements relate to future events or future predictions, including events or predictions relating to our future financial performance, and are generally identifiable by the use of forward-looking terminology such as “believes,” “expects,” “may,” “will,” “should,” “plan,” “intend,” “target,” or “anticipates” or the negative thereof or comparable terminology, or by discussion of strategy or goals or other future events, circumstances or effects. These forward-looking statements regarding future events and circumstances involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, financial condition, performance or achievements to be materially different from any future results, levels of activity, financial condition, performance or achievements expressed or implied by such forward-looking statements. This information is based on various assumptions, estimates or judgments by us that may not prove to be correct. Important factors to consider and evaluate in such forward-looking statements include: ·changes in competitive and market factors that might affect our results of operations; ·changes in laws and regulations, including without limitation changes in capital requirements under the Basel III capital proposals; ·changes in our business strategy or an inability to execute our strategy due to the occurrence of unanticipated events; ·our ability to identify potential candidates for, and consummate, acquisition or investment transactions; ·the timing of acquisition or investment transactions; ·our failure to complete any or all of the transactions described herein on the terms currently contemplated; ·local, regional and national economic conditions and events and the impact they may have on us and our customers; · targeted or estimated returns on assets and equity, growth rates and future asset levels ·our ability to attract deposits and other sources of liquidity and capital; ·changes in the financial performance and/or condition of our borrowers; ·changes in the level of non-performing and classified assets and charge-offs; · changes in estimates of future loan loss reserve requirements based upon the periodic review thereof under relevant regulatory and accounting requirements, as well as changes in borrowers payment behavior and creditworthiness; · changes in our capital structure resulting from future capital offerings or acquisitions; · inflation, interest rate, securities market and monetary fluctuations; · the affects on our mortgage warehouse lending and retail mortgage businesses of changes in the mortgage origination markets, including changes due to changes in monetary policies, interest rates and the regulation of mortgageoriginators, services and securitizers; Forward Looking Statements 3 Forward Looking Statements · timely development and acceptance of new banking products and services and perceived overall value of theseproducts and services by users; · changes in consumer spending, borrowing and saving habits; ·technological changes; ·our ability to grow, increase market share and control expenses, and maintain sufficient liquidity; ·volatility in the credit and equity markets and its effect on the general economy; ·the potential for customer fraud, especially in our mortgage warehouse lending business; · effects of changes in accounting policies and practices, as may be adopted by the regulatory agencies, as well as the Public Company Accounting Oversight Board, the Financial Accounting Standards Board and other accounting standard setters; ·the businesses of the Bank and any acquisition targets or merger partners and subsidiaries not integrating successfully or such integration being more difficult, time-consuming or costly than expected; ·our ability to integrate currently contemplated and future acquisition targets may be unsuccessful, or may be more difficult, time-consuming or costly than expected; and · material differences in the actual financial results of merger and acquisition activities compared with expectations. These forward-looking statements are subject to significant uncertainties and contingencies, many of which are beyond our control.
